DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on February 28, 2022 has been entered. No claims have been amended. Claims 6, 12, and 18 were previously cancelled. No new claims have been added. Thus, claims 1–5, 7–11, and 13–17 are pending and rejected for the reasons set forth below. 

Objections to Claims
3. Although the Applicant has noted in its Arguments dated February 28, 2022, that no claims have been amended, it is required that a new claim set be submitted with each filing by the Applicant. Such a claim set has not been submitted by the Applicant in its February 28, 2022 filing. However, the Office will use the prior filed claim set dated September 16, 2021 in analyzing the claims and arguments put forth by the Applicant. 

Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.  Claims 1–5, 7–11, and 13–17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–5, 7–11, and 13–17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 13–17) and a machine (claims 1–5 and 7–11), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of gathering user data and weighting the data in order to provide health insurance options to the user by;
a plurality of interrogatories to a user and;
a plurality of responses to the interrogatories and;
an allocation of a plurality of weightages to the interrogatories and;
an allocation of a plurality of scores to the responses and;
a use of artificial intelligence and deep learning involving big data techniques to provide optimal health insurance choices. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., gathering user data and weighting the data in order to provide health insurance options to the user).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as:  “memory,” “computer systems,” “peripherals,” “media,” “buses,” “networks,” and “processor,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, pp.3–4 of the specification). Independent claims 1 and 7 both have identical limitations to independent claim 13 so the same analysis of claim 13 applies to those claims as well.
Dependent claims 2–5, 8–11, and 14–17 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2, 8, and 14 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the use of deep learning is involved in choosing a function and a plurality of weightages that contribute to the weighting of the data for the user in determining the optimal health insurance choices for the user. Dependent claims 3, 9, and 15 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the interrogatories provided to the user contain personal information of the user as well as status on insurance eligibilities and preferences. Dependent claims 4,10, and 16 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the response from the users are separated into a table as pros and cons in determining the optimal health insurance choices for the user. Dependent claims 5, 11, and 17 recite identical limitations that further define the abstract idea noted in claim 13 as it describes that the calculus is normalized in evaluating the optimal health insurance choices for the user. This normalization of the mathematical calculus found in these three claims also fits into the category of mathematical concepts, namely mathematical calculations. The normalization of the mathematical calculus in determining various scores to the responses that the user provides consists of various mathematical calculations in ultimately determining the optimal health insurance choices for the user.  
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
Although Applicant has not submitted any new claims with its latest filing, Applicant’s arguments filed on February 28, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative as the Applicant has put forth no amendments to any of the pending claims, as is the precedential case law used in support of the rejection. 
Applicant argues that "gathering user data and weighting the data in order to provide health insurance options to the user does not fit sub-item 1, 2, and 3, the sub items for the category of "organizing human activity." (See Applicant’s Arguments, p. 8). However, this invention fundamentally falls within the categories of fundamental economic practices or principles as well as commercial or legal interactions because health insurance is at the heart of this invention. All of the data being gathered is in order to provide health insurance options to a user. As noted in the 35 U.S.C. §101 analysis above, the recited features of the abstract idea (and the Applicant does not dispute that the claims recite an abstract idea) are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. Hence, these claims are directed to the abstract idea of gathering user data and weighting the data in order to provide health insurance options to the user.
The Applicant next argues that “Applicant has presented a practical application, even though it utilizes tools of regular use” and that “there is no novelty or obviousness requirement” under this prong of 35 U.S.C. §101. (See Applicant’s Arguments, p. 9). Examiner has never used introduced any novelty or obviousness requirement to his 35 U.S.C. §101 analysis. The use of computers and software do not automatically reduce the abstract idea to a practical application. The the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea.
Applicant finally argues that “he has presented a new software/hardware program implemented to various forms of computing devices where the algorithm provides an optimal solution, using the algorithm and also determining the weightages and parameters used in the algorithm though machine and deep learning.” (See Applicant’s Arguments, p. 10).  Here, Applicant fails to show that there is a technological improvement present with the current invention. Applicant states that “weightages are calculated and refined automatically by deep learning computation
libraries.” Id. However, the use of “weightages” and “deep learning” does not mean there is, in fact, a technological improvement. In addition, the Applicant fails to state how there is a technological improvement in the current invention. The invention does not claim any specialized processors or hardware to implement the solutions discussed in the claims. Instead, generic components such as “computer systems with memory, peripherals, fixed and removable media…” are being used to implement the abstract idea noted above. These are not components that result in any sort of technological improvement. For these reasons, the 35 U.S.C. §101 rejection is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696